—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about July 9, 1990, which denied defendants’ motion to transfer the venue of these consolidated actions to Jefferson County, and order, same court and Justice, entered January 30, 1991, which inter alia, denied defendants’ motion to renew, unanimously affirmed, without costs.
In order to have met their burden of showing that the convenience of the witnesses and the ends of justice would be served by the proposed change, defendants were required to supply the names, addresses and occupations of the witnesses whose convenience would be affected, indicate that such witnesses had been contacted and were willing to testify on their behalf, to specify the substance of each witness’ testimony and show that such testimony would be necessary and material upon the trial of the action (Jansen v Bernhang, 149 AD2d 468, 469). Defendants’ initial motion was properly denied for failure to provide these specifics (see, Dashman v Really Useful Theatre Co., 167 AD2d 325), and their motion to renew was properly denied for failure to adequately explain why the additional affidavits were not submitted in the first instance *383(see, Saks v Guignard, 79 AD2d 632). Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.